Title: To James Madison from William Cooke, 5 October 1804 (Abstract)
From: Cooke, William
To: Madison, James


5 October 1804, New York. “I arrived here on the 30th. Ulto. from the Havana. I embrace the present to return to you, Sir—my unfeigned thanks for your truly kind letter, to the Governor of Cuba, in my favor in the Case against the Intendant General. The inclosed Memorial will inform you of the Steps that I have taken to avail myself of your kind recommendation and the reception I met with from the Governor. I am induced to hope that your letter to the Governor—will produce the best effects—for on its being presented—He desired that the ablest Lawyer in the Havana should be engaged, to make the most Energetic defence for me to the Tribunal. A Lawyer was, so engaged who I understand has, not only defended the Case, but has exposed in the ablest manner, the dreadfull and unbearable abuses of the Officers of that Government Practiced on the People of this. He predicts in Strong terms the Consequences that must result from them, if Continued—& calls to their immediate Consideration How immediately their happiness is dependant on the Friendship of this Country. On the whole, it is said to be the greatest effort that has ever been made to avow the American rights—in the Havana—and as it was drawn under the Patronage of the Governor—and is Sanctioned by him—it is Supposed that it will have great Wait. I am persuaded it will be important to get Copies of these Papers as early as Possible—and get them deposited in the Department of State—for Superior evidence of a Corrupt, lawless, and unjust Conduct can never be had. I have to implore your Condescenscion, and goodness, so far, as to urge Mr. Gray never to Cease, until he does get them, and when he gets them—to forward them immediately to your Office. The last Writing that was made cost Twelve Ounces of Gold—which absorbed the last resourse I had in the Havana; I must therefore implore you to have the goodness to Direct Mr. Gray, to defray the expence of getting the transcripts, which I will refund so soon as I am advised of their being in your office.” Asks to be advised immediately of the need to make any further efforts. “I shall pass sometime here.… Please to Direct my letters to the care of my Friend Daniel Ludlow Esqr.”
